DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a method for determining a focus target of a user's gaze in a three- dimensional ("3D") scene, wherein the method comprises: determining a first gaze direction of a user into a 3D scene, wherein the 3D scene includes a plurality of components; executing a first plurality of line traces in the 3D scene, wherein each of the first plurality of line traces is in proximity to the first gaze direction and wherein the first plurality of line traces comprise at least two line traces, wherein each of the at least two line traces is at a different angular distance from the first gaze direction; determining a confidence value for each component intersected by at least one of the first plurality of line traces; and identifying as a focus target of the user the component having the highest confidence value of all components intersected by at least one of the first plurality of line traces.  The closest prior art Vaught (US 2013/0154918) discloses determining a first gaze direction; executing a first plurality of line traces; determining a confidence value for each component intersected by at least one of the first plurality of line traces; and identifying as a focus target of the user the component having the highest confidence value of all the components intersected.  However, none of the cited prior art teach or suggest wherein each of the first plurality of line traces is in proximity to the first gaze direction and wherein the first plurality of line traces comprise at least two line traces, wherein each of the at least two line traces is at a different angular distance from the first gaze direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628